DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 9/21/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 1 is objected to because of the following informalities: Line 5 recites “the cached metadata” which lacks antecedent basis and should be --the cached to-be-written metadata—to have antecedent basis on the metadata defined in Line 4 of the claim.  Appropriate correction is required.
Claims 2-8 depend upon claim 1, thus, is objected to for the same reasons as outlined above.
Claims 9 and 17, and all dependent claims, recite substantially similar subject matter and is objected to for the same reasons as outlined above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 4 recites “caching the to-be-written metadata…” of which the term “the to-be-written metadata” lacks antecedent basis. For the purposes of examination, the to-be-written metadata will be interpreted as the metadata of the write request. 
Claims 2-8 depend upon claim 1, thus, is rejected for the same reasons as outlined above.
Claims 9 and 17, and all dependent claims, recite substantially similar subject matter and is rejected for the same reasons as outlined above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2014/0281131 A1) in view of Wang et al. (US 2020/0183886 A1) hereinafter Wang et al. in further view of Helmick et al. (US 2018/0357165 A1) hereinafter Helmick et al.
Regarding claim 1, Joshi et al. teaches a method for storage, comprising: 
receiving a write request for writing metadata of a file system into a solid state disk (a request to write data to the primary storage system 212 is received Paragraph [0039] wherein the primary storage system 212 may be one of the storage resources 205 which includes solid-state storage drive (SSD) such as a Flash storage device Paragraph [0031]); 
caching the to-be-written metadata of the file system into a memory (the cache module 120 is configured to implement a logged cache mode (i.e., a record of the operation is stored within the log 320) in a sequential manner Paragraph [0039], [0143] wherein each entry of the log 320 includes data segments and log metadata entries 325 Paragraph [0097]); and 
sequentially writing the cached metadata into the solid state disk (a synchronization module 317 synchronizes the cache to the primary storage system 212 in accordance with the cache storage operations in the log by committing portions of the log 320, i.e., cached dirty data, and implementing the write operations on the primary storage system 121, Paragraph [0102]).
Joshi et al. does not appear to explicitly teach, however, Wang et al. teaches sequentially writing the cached metadata to the solid state disk by redirect-on-write (the staging operations for writing data to a file system uses modified copy-on-write principles such as redirect-on-write Paragraph [0013]. For example, write data instructions 262 can be redirected to another storage location such as live data cache 223, i.e., write instruction can .
The disclosures of Joshi et al. and Wang et al., hereinafter JW, are analogous art to the claimed invention because they are in the same field of write command processing in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JW before them, to modify the teachings of Joshi et al. to include the teachings of Wang et al. since both JW cache staging as a part of write command execution Therefore it is applying a known technique (writing data using a redirect-on-write technique Paragraph [0039] of Wang et al.) to a known device (memory system caching metadata Paragraph [0097] and sequentially writing the metadata to a disk [0102] of Joshi et al.) ready for improvement to yield predictable results (data is written using redirect-on-write principles Paragraph [0039] of Wang et al.), KSR, MPEP 2143.
JW does not appear to explicitly teach, however, Helmick et al. teaches a solid state disk having a multi-level cell (the memory cells can take the form of solid-state (i.e., flash) memory cells and can be multiple-level dells (MLC) Paragraph [0016]).
The disclosures of JW and Helmick et al., hereinafter JWH, are analogous art to the claimed invention because they are in the same field of writing to solid-state memory. Because JWH teach the use of solid-state memory (ex. single level flash memory cells), it would have been obvious to one skilled in the art to substitute one type of memory cells for another to achieve the predictable result of storing data in the particular type of memory as disclosed by Helmick et al., in this case, multiple-level memory cell level technologies (KSR, MPEP 2143).
Regarding claim 8, JWH teaches all of the features with respect to claim 1, as outlined above.
wherein the solid state disk is a solid state disk having a quad-level cell (the memory cells can take the form of solid-state (i.e., flash) memory cells and can be quad-level dells (QLC) Paragraph [0016]).
Claims 9 and 17 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Regarding claim 9, Joshi et al. further teaches an electronic device, comprising: a processing unit; and a memory coupled to the processing unit (devices such as computers with processors or processing logic Paragraph [0167] such as a computer processor/microprocessor Paragraph [0166]) and storing instructions, wherein the instructions, when executed by the processing unit (the microprocessor executes machine-readable software code that defines particular tasks Paragraph [0166]), execute the following actions as recited in claim 1. 
Regarding claim 17, Joshi et al. teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage; the set of instructions (microprocessor executes machine-readable software code Paragraph [0166] stored in a computer-readable storage medium Paragraph [0141]), when carried out by computerized circuitry, causing the computerized circuitry to perform a method as recited in claim 1.
Claim 16 is rejected under 35 USC 103 for the same reasons as claim 8, as outlined above.

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JWH in further view of Sun et al. (US 11,086,524 B1) hereinafter Sun et al.
Regarding claim 4, JWH teaches all of the features with respect to claim 1, as outlined above.
wherein the file system uses a tree structure as a metadata index, and the method further comprises: setting a size of a node in the tree structure as a predetermined threshold (for the B+ tree 62, the node sizes are fixed and are optimized to attain a balance of write performance and minimize read latencies, and may be at least 32 KiB and can be as large as 128 KiB Column 11, Lines 37-47); and attaching a journal structure for storing a metadata update to the node (the B+ tree like structure 62 is configured as a collection of logs that are organized based on update order Column 11, Lines 28-33, Column 13 Lines 42-51).
The disclosures of JWH and Sun et al., hereinafter JWHS, are analogous art to the claimed invention because they are in the same field of write command processing in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JWHS before them, to modify the teachings of JWH to include the teachings of Sun et al. since JWHS teaches cache staging to SSDs and/or updating cached data. Therefore it is applying a known technique (adding a log structure for metadata updates and setting a size of a node Column 11, Lines 28-47 of Sun et al.) to a known device (memory system caching metadata Paragraph [0097] and sequentially writing the metadata to a disk [0102] of Joshi et al.) ready for improvement to yield predictable results (a log structure is used for for metadata updates and a size of a node is set as a predetermined threshold Column 11, Lines 28-47 of Sun et al.), KSR, MPEP 2143.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Allowable Subject Matter
Claims 2-3, 5-7, 10-11 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Specifically regarding claim 2, “wherein the storage system is provided with a variable-length disk extent, and the sequentially writing the cached metadata into the solid state disk by redirect-on-write comprises: storing first metadata in the file system using a first key-value pair, the first key-value pair comprising a disk extent identifier as a key and a pointer as a value; and storing second metadata in the file system using a second key-value pair, the second key-value pair comprising an inode number as a key and an index structure as a value” is not taught by the prior art. The closest prior art is Gupta (US 2020/0233751 A1) which teaches that file system metadata information may be stored as a disk backed key-value storage and the metadata information can be stored as a key-value pair. The inode identifier is used as the key while metadata associated with the inode ID is stored as the value. However, neither Gupta nor in combination with the other cited art, teach that an index structure is stored as the value, nor that first metadata is stored using a disk extent identifier as a key and a pointer as the value. 
Claim 10 recites substantially similar limitations as claim 2 and would therefore be allowable under the same rationale as claim 2.
Specifically regarding claim 3, “sequentially writing, based on a determination that a size of the metadata satisfies a predetermined size, the metadata of the predetermined size into a new location in the solid state disk,” performing the redirect-on-write in that it is written into a new location in the solid state disk based on the size of the metadata of the write request compared against a predetermined size is not taught by the prior art. The closest prior art is Gupta et al. (US 2020/0293447 A1) which uses a counter to count modified metadata tracks, and when the number of modifications satisfies a predetermined count, then the metadata is destaged and written into a new location of the primary storage. However, neither Gupta et al. nor in combination with the rest of the cited art, teaches that the sequentially writing of the 
Claim 11 recites substantially similar limitations as claim 2 and would therefore be allowable under the same rationale as claim 3.
Specifically regarding claim 5, “wherein the sequentially writing the cached metadata into the solid state disk by redirect-on-write comprises: journaling, based on a determination that an amount of metadata updates for the node fails to satisfy the predetermined threshold, the metadata updates in the journal structure of the memory; and writing, based on a determination that the amount of metadata updates for the node satisfies the predetermined threshold, metadata in the journal structure into the solid state disk,” journaling until an amount of metadata updates satisfies a predetermined threshold, wherein the predetermined threshold is the size of the node, is not taught by the prior art of record. The closest prior art of record is Sun which teaches setting a maximum size of a node and configuring the tree structure as a collection of logs to track metadata updates. However, neither Sun et al. nor the other prior art , individually or in combination, disclose the steps of journaling when it is determined an amount of metadata updates fails to satisfy the node size and writing into the solid state disk when it is determined that the amount of metadata updates satisfies the node size threshold. Claims 6-7 would be allowable at least due to its dependency on claim 5.
Claim 13 recites substantially similar limitations as claim 5 and would therefore be allowable under the same rationale as claim 5. Claims 14-15 would be allowable at least due to its dependency on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139